IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 325 MAL 2016
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
WADE ANTHONY MASON,                       :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2016, the Petition for Allowance of Appeal

and Application for Leave to File a Post-Submission Communication are DENIED.